$ffiifir$;
            lln tW @nitr! Stste;        frlns[
                                                                                t
                                                                                I

                                                                                                 @lsimg
                                 ,yi#ot                                                                      FTLED
                                                             (Filed: April 10,2018)                         APR   | 0 20t8
                                                                                                           U.S. COURT OF
 *****+** {(*** *** ***{' r':}:1.******** ****                                                            FEDERAL CI.4IMS
                                                                            Claims for tax refunds; tax paid on
 MOHAMAD E. TAHA, et al.,                                                   shareholder's portion of Subchapter S
                                                                            corporation's income that was reported but
                                      Plaintiffs,                           never received by shareholder;
                                                                            applicability of limitations periods on
                                                                            refund claims and suits; I.R.C. $$ 65 I 1,
                                                                            6s32
 UNITED STATES,

                                      Defendant.

 ********   r,   ***   {.   t * * * {.,} * {( * *.1. * * * * * *,t * * *


       Ali M.       pro se, Bradenton, FL, on behalf of Mohamad E. Taha, deceased, and Sanaa
                   Taha,
M. Yassin, pro se, United Arab Emirates.

        Elizabeth A. Kanyer, Trial Attomey, Court of Federal Claims Section, Tax Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the briefs
were Richard E. Zuckerman, Principal Deputy Assistant Attomey General, Tax Division, and
David I. Pincus, Chief, Court of Federal Claims Section, Tax Division, United States Department
of Justice, Washington, D.C.

                                                          OPINION AND ORDER

LETTOW, Judge.

        Plaintiffs, Mohamad Taha and Sanaa Yassin, acting through Ali M. Taha, designated
under a power of attomey,r bring the instant suit against the United States for a tax refund arising
out of shareholder dividends that allegedly were reported and tared but never received.
Plaintiffs' suit was ordered to be transferred to this cou( by the United States District Court for
the Middle District of Florida. See District Court Transfer Order. No. 8:17- 1094-T-33AAS



        Inule sl.t1a;1:; of the Rules of the United States Court of Federal Claims ("RCFC")
provides that "[a]n individual who is not an attorney may represent oneself or a member ofone's
immediate family." The government does not contest Mr. Ali M. Taha's representation of Mr.
Mohamad Taha and Ms. Yassin as one holding their power of attomey. See Def.'s Mot. to
Dismiss ("Def.'s Mot.") at 3 & n.5, ECF No. 12 (noting that Mr. Ali M. Taha is the brother of
Mr. Mohamad E. Taha).




                                               ?0th        301,0 u00E q308 qbET
(M.D. Fla. June 13, 2017), ECF No. 1.2 The resulting transfer complaint was filed in this court
on September 18,2017 . See Compl. at 2, ECF No. 4.1

          The crux of plaintiffs' complaint is that they paid taxes on shareholder income that, by
virtr,re of the company becoming insolvent, they never received, and that the Intemal Revenue
Service ("lRS") wrongfully denied their request for a refund ofthe income taxes paid on their
unpaid dividends. See Compl. fl 20.

         The govemment has moved to dismiss the complaint, arguing that plaintiffs' refund
claims were untimely, and thus this court lacks subject matter jurisdiction to consider those
claims. See generally Def .'s Mot. Plaintiffs counter that their claims are timely because they are
properly constnred as claims for refund resulting from bad debts, and thus subject to a longer
limitations period. See Compl. ll20-21; Pls.' Obj. to Def.'s Mot. to Dismiss ("Pls.' Opp'n") at
2,4, 19, ECFNo. 15, The resulting issues have been fully briefed by the parties and are ready
lor decision.a

                                          BACKGROUND

        Plaintiffs initially filed suit in the United States District Court for the Middle District of
Florida seeking a refund of $ 14,177, representing the amount of income taxes paid in 2002 and
2003 for shareholder income that was reported but never actually received. See Compl. fl 20.
Mr. Mohamad Taha was the owner of l0% of the stock of Atek Construction, Inc., a Califomia
corporation qualified under Subchapter S ofthe Intemal Revenue Code, specifically 26
U.S.C. C'I.R.C.') $ 1361. As a shareholder of such a corporation, income or lossonapro rata
pass-through basis based on that shareholding was reportable to the IRS for the pertinent year,
whether or not that income was oaid to the shareholder as a dividend or distribution. ,See I.R.C.




        'The district court acted suo sponte to address itsjurisdiction in light of the constraint
imposed by 28 U.S.C. $ 1a02(a)(1). That statutory provision limits tax refund suits by
individuals in district courts to "thejudicial district where the plaintiff resides." 1d. After
inquiring ofplaintiffs about their residency via orders to show cause, the district court concluded
that plaintiffs did not reside in the United States, thus no district court would have jurisdiction
over their suit for refund, and the only forum available to plaintiffs for their refund claim was
this court, which has no residency limitation on its refund jurisdiction. See District Court
Transfer Order, at 2-3 (citing Williams v. United States,704 F.2d, 1222, 1226 (1 lth Cir. 1983);
Krapfv. United States,604 F. Supp. 1164 (D. Del. 1985)).
       3Because of the   differing pagination ofthe plaintiffs' transfer complaint and its
attachments, citation to those documents will be either to the page number of the document taken
as a whole or to a particularly identified paragraph.

        4Plaintilfs also filed a Motion to Deny or Strike Defendant's Reply in Support
                                                                                       of Its
Motion to Dismiss, ("Pls.' Mot. to Strike") ECF No. 17, which has also been the subject of
briefins.
g 1366(a).5 Mr. Taha reported no other income. See Compl. at 5-7,38-39,44-45. This
ownership interest resulted in a reported income lor plaintiffs of$85,010 in 2002, and $77,813 in
2003. See Def 's Mot. aI 4-5. By 2004, plaintiffs assert that Atek had ceased operations and
become insolvent, and, at that point, it was fixed and determinable that the previously reported
shareholder income would not be paid. Of the reported amounts, only $20,000 had actually been
paid to plaintiffs. See, e.g., Compl. at 56 (Amended 2002 tax retum showing that only $20,000
was received as shareholder income).

        Plaintiffs filed their initial 2002 tax relum on April 3,2003, and their initial 2003 tax
retum on April 14,2004, paying the taxes owed under those tax retums on the days the retums
for those years were filed. Compl. fl 32. Plaintiffs allege that in 2004, Atek Construction
"experienced financial difficulties and delays in timely receivables . . . [t]hat prompted and
obligated two bonding insurance companies . . . to take over Atek's operation to complete Atek's
projects, possess all it[s] records, and freeze all its assets and shareholders' assets." Compl. fl 15.
Atek's financial diffrculties resulted in no further payments to plaintiffs being made and caused
them to file amended tax retums reducing the amount of income reported. Plaintiffs' amended
2002 and 2003 tax retums are both dated November 9,2007. See Compl. at 56, 58.
Nonetheless, the IRS' Certificates of Assessments, Payments, and Other Specified Matters
appended as Exhibits 1 and 2 to defendant's motion to dismiss record the 2002 amended retum
as being frled on November 29,2007, and do not record a 2003 amended retum ever having been
filed. See Def.'s Mot. Ex. 1,a12,Ex.2,a12.

        The IRS disallowed the refund request for 2002 on December 20,2007, See Def.'s Mot.
at2.   As plaintiffs acknowledge, the communications from the IRS discussed only the 2002


        5Subsection 1366(a) provides, in pertinent part:


                (1). In general.-In determining the tax under this chapter of a shareholder for the
                shareholder's taxable year in which the taxable year ofthe S corporation
                ends[,] . . . there shall be taken into account the shareholder's pro rata share ofthe
                corporation's-
                      (A) items of income (including tax-exempt income),      loss, deduction, or
                        credit the separate treatment of which could affect the liability for tax of
                        any shareholder, and
                        (B) nonseparately computed income or loss.

        I.R.C. $ I 366(a)(   I   ).   The implementing Treasury Regulation elaborates:

                Shareholder's share of items of an S corporation.-(a) Determination of
                shareholder's tax liability.-(1) In general.-ln S corporation must report, and a
                shareholder is required to take into account in the shareholder's return, the
                shareholder's pro rala share, whether or not distributed, of the S corporation's
                items of income, loss, deduction, or credit described in paragraphs (a)(2), (3), and
                (4) of this section[, providing for the separate statement of items].

        26 C.F.R. ("Treas. Reg.") $ 1.1366-1(a) (emphasis added).
                                                        J
refund claim, not the claim for a refund in2003. See Compl. at 12. From 2007 to November
2009, plaintiffs had continued correspondence with various IRS processing centers regarding
their attempts to receive a refund oftaxes paid in 2002 and 2003. See Compl. at 12-15 (detailing
plaintiffs' communications with the IRS).

         Finally, plaintiffs attempted to claim a refund by filing an amended 2004 tax return on
November 1,2009. See Compl. at 15-16.6 Plaintiffs assert that the 2004 filing is proper because
Atek then became insolvent and was dissolved and thus the loss of shareholder income became
"fixed and determinable" in that year. Compl. at 15 (emphasis omitted). Plaintiffs characterize
the status of the shareholder income at thatjuncture as constituting a "bad debt" for purposes of
retroactively calculating plaintiffs' tax liabilities for 2002 and 2003. This frling was also the
subject ofextensive correspondence between plaintiffs and various IRS service centers, running
apparently from March 201 I to April 2017. See Compl. at 18-28 (listing communications). In
all, the IRS issued at least seven letters officially denying plaintiffs' requested refund. As noted
above, plaintiffs filed their suit in this case on May 10,2017. The plaintiffs request a refund of
$14,177, the amount of the taxes that plaintiffs allege were wrongfully paid and retained, plus
interest and penalties and their costs in prosecuting this claim. See Compl. at 35-36.

                                STANDARDS FOR DECISION

        In ruling on a motion to dismiss for lack ofsubject matter jurisdiction, "the court [is]
obligated to assume all factual allegations to be true and to draw all reasonable inferences in
plaintiffls'lfavor;'Henkev.UnitedStates,60F.3d795,797(Fed.Cir. 1995) (citing Scheuer v.
Rhodes, 416 U.S. 232,236-37 (197 4); Catowba Indian Tribe of South Carolina v. United States,
982F,2d 1564, 1568-69 (Fed. Cir. 1993)). Ultimately, "[i]f a court lacks jurisdiction to decide
the merits of a case, dismissal is required as a matter of law." Gray v. United States,69 Fed. Cl.
95,98 (2005) (citing Ex parte McCardle,14U.S. (7 Wall.) 506,514 (1868); Thoenv. United
States,765 F.2d 1110, 1116 (Fed. Cir. 1985)); see also Rule 12(h)(3) ofthe Rules ofthe Court of
Federal Claims ("Ifthe court determines at dny time that it lacks subjecfmatter jurisdiction, the
court marst dismiss the action.") (emphasis added).

        The plaintiffs bear the burden of establishing j urisdiction, see Reynolds v. Army & Air
Force Exch. Serv.,846 F.2d 746,748 (Fed. Cir. 1988), and the leniency afforded pro se litigants
as to legal formalities does not extend to a lessening of the jurisdictional burden. Kelley v.
Secretaly, U.S. Dep't of Labor,8l2 F.2d 1378, 1380(Fed.Cir. 1987). In reviewing a claim for
refund oftaxes paid, this court has jurisdiction under the Tucker Act by virtue ofthe fact that
"tax refund suits represent[ ] a category ofcase . . . 'where money or property has been paid or
taken' and it is alleged that 'the value sued for was improperly paid, exacted, or taken from the
claimant in contravention of the Constitution, a statute, or a regulation." Hinckv. United States,
64 Fed. Cl. 71,75 (2005) (citingEasrport S.S. Corp. v. United States,372F.2d 1002, 1007


        6Plaintiffs had not previously filed a tax retum for 2004 as, in their words,
                                                                                      "[p]laintiffs
did not have income for 2004 . . . or any year after." Compl. at 15. In the course oftheir
correspondence with the IRS regarding the filing ofan amended 2004 tax retum, plaintiffs
eventually filed an initial 2004 tax retum that they then sought to amend to secure the requested
refund. Compl. at   16.
                                                 a
(1967)),aff'd,446F.3d1307(Fed.Cir.2006),aff'd,550U.S.501 (2007). Insuchcases,this
court's jurisdiction is shared with the district courts, which possess "jurisdiction, concunent with
the United States Court ofFederal Claims, of. . . [a]ny civil action against the United States for
the recovery ofany internal-revenue tax alleged to have been erroneously or illegally assessed or
collected." 28 U.S.C. $ l3a6(a)(1).

        The Intemal Revenue Code mandates that certain requirements be satisfied before a
plaintiff may bring suit fora refund of taxes paid. See LR.C. g 7 a22@) ('No suit or proceeding
shall be maintained in any court for the recovery ofany revenue tax alleged to have been
erroneously or illegally assessed or collected . . . until a claim for refund or credit has been duly
filed with the Secretary, according to the provisions oflaw in that regard, and the regulations of
the Secretary established in pursuance thereof."). Pertinent here, the Intemal Revenue Code sets
forth two requirements that control the outcome of this case.

         First, Section 6511 prescribes a limitation period for most refund claims, Le., a "[c]laim
for credit or refund ofan overpayment ofany ta.\ imposed by this title in respect of which the
taxpayer is required to file a retum shall be filed by the taxpayer within 3 years from the time the
return was filed or 2 years from the time the tax was paid, whichever ofsuch periods expires the
later." LR.C. $ 65 1 1(a). A longer limitation period is provided where certain types of bad debts
are at issue: "lfthe claim for credit or refund relates to an overpa).rnent oftax imposed by
subtitle A [conceming income taxes] on account of . . . [t]he deductibility by the taxpayer, under
section 166 [distinguishing between business bad debts and non-business bad debts for purposes
of deductibilityl ...ofadebtasadebtwhichbecameworthless...inlieuofthe3-yearperiod
of limitation prescribed in subsection (a), the period shall be 7 years from the date prescribed by
law for filing the retum for the year with respect to which the claim is made."
LR.C. $ 6511(d)(1); see also 26 C.F.R. g 301.6511(d)-1 (implementing Section 6511(d)(1)).7 ln
short, as relevant here, claims for refund arising out of business bad debts must be made within
seven years of the filing deadline for the year at issue. A claim for refund that is not prompted
by a business bad debt must be made within three years ofthe filing deadline for the year at issue
or two yeius of the actual payment of the taxes at issue, whichever is later. The Supreme Court
has explicitly concluded that these time limitations are not subject to extension on equitable
grounds. United Stqtes v. Brockamp,519 U.S. 347,352 (1997) ("Section 6511's detail, its
technical language, the iteration ofthe limitations in both procedural and substantive forms, and
the explicit listing ofexceptions, taken together, indicate . . . that Congress did not intend courts
to read other unmentioned, open-ended, 'equitable' exceptions into the statute that it wrote.
There are no counterindications. Tax law. after all. is not normally characterized bv case-


         /For corporate taxpayers, Section 166 permits the deduction of"any debt which
                                                                                         becomes
worthless within the taxable year." LR.C. g 166(a)(1). "ln the case of a taxpayer other than a
corporation," non-business bad debt is not deductible in the same way as business bad debt, but
rather is treated as a short-term capital loss, which may be deducted in limited amounts from
income in the current year and carried forward to future taxable years, but may not be carried
back to reduce taxable income in prior years. See I.R.C. $$ 166(dxl XB); 172; 1211(b); 1212(b).
TheCodedefinesanon-businessdebtas"adebtotherthan...adebtcreatedoracquired.,.in
conneclion with a trade or business ofthe taxpayer; or. . . a debt the loss from the worthlessness
of which is incuned in the taxpayer's trade or bu_siness." I.R.C. $$ 166(dX2XA)-(B).
                                                  5
specific exceptions reflecting individualized equities."); see also Cooper v. Commissioner of
Internal Revenue, 7l 8 F.3d 216,225 (3d Cir. 2013) (noting that Section 651 t has been amended
since the Court's opinion in Brocknmp, but that the reasoning is still sound).

         Second, in addition to being required to file an administrative claim within a certain
period of time, the ability to file suit relating to the refund claim is subject to scparate time limits.
I.R.C. $ 6532 provides that "[n]o suit or proceeding under [S]ection7422(a) for the recovery of
any intemal revenue tax, penalty, or other sum, shall be begun before the expiration of6 months
from the date of filing the claim required under such section unless the Secretary renders a
decision thereon within that time, nor after the expiration of2 years from the date of mailing by
certified mail or registered mail by the Secretary to the taxpayer of a notice ofthe disallowance
ofthe part ofthe claim to which the suit or proceeding relates." I.R.C. $ 6532(a)(1). The Code
explicitly provides, further, that "[a]ny consideration, reconsideration, or action by the Secretary
with respect to such claim following the mailing of a notice by certified mail or registered mail
ofdisallowance shall not operate to extend the period within which suit may be begun."
I.R.C. $ 6532(a)(4). As with Section 6511, courts interpreting Section 6532 have applied
Brockamp in concluding that thers is no equitable exception to the statute of limitations
contained there. See, e.g., RHI Holdings, Inc. v. United Stqtes,l42 F.3d 1459, 1461-63 (Fed.
Cir. 1998).

         In sum, the provisions of the Code that prescribe time limits for bringing suit for a refund
 of taxes are conditions placed on the United States's waiver of sovereign immunity. "In the
 context of trx refund suits, the United States['] sovereign immunity is construed narrowly and
jurisdiction of the Court of Federal Claims is limited by the Intemal Revenue Code." llaltner v.
 United States,679 F.3d 1329, 1332 (Fed. Cir. 2012); see also United States v. Clint'wood
Elkhorn Mining Co.,553 U.S. l, 4 (2008) ("A taxpayer seeking a refund oftaxes erroneously or
unlawfully assessed or collected may bring an action . . . [but t]he Intemal Revenue Code
 specifies that before doing so, the taxpayer must comply with the tax refund scheme established
 in the Code.") (intemal citations omitted).

                                             ANALYSIS

        The statutory time constraints placed on a taxpayer's ability to seek a ref'und oftaxes bear
directly on the viability of plaintiffs' claims. Reduced to its most basic components, the law
requires plaintiffs to have satisfied two requirements for their claims to properly be before this
court. First, plaintiffs must have filed an administrative claim for a refund within the time
prescribed by Section 6511. If, as they argue, the unrealized shareholder income is a business
bad debt within the meaning of Section 166, they must have filed their refund claim within seven
years of filing their initial tax retums. In contrast, if plaintiffs' bad debt argument is misplaced,
they must have filed their refund claim within thee years of filing their retums. Wholly apart
from this requirement, however, plaintiffs must also have filed suit within two years ftom the
date on which the IRS first denied their refund claim. Ifplaintiffs have not satisfied either
component of the law's requirements, their claims fall outside the scope of the United States's
waiver of sovereign immunity, and thus this court is without jurisdiction to hear their claim. See
Clintwood Elkhorn Mining Co,, 553 U.S. at 4; Waltner, 679 F.3d at 1332.
        Plaintiffs filed their 2002 tax retum on April 3, 2003, and their 2003 tax retum on April
 14,2004,paying the taxes due on the same days. SeeCompl. attf 32.8 Thus. by operation of
law, they were required to file an administrative claim for a refund by April 15, 2006 and April
15,2007, respectively. See I.R.C. $ 6511(a). The IRS' records show plaintiffs' 2002 claim as
filed on November 29,2007, and do not reflect a claim ever being filed for 2003. Def.'s Mot.
Ex. l, at 2,Ex.2, at 2. But even ifthe court adopts the date shown on plaintiffs' forms,
November 9, 2007, see Compl. at 56, 58, plaintiffs' claims would still be untimely presented to
the IRS under the generally applicable time bar.

        Plaintiffs attempt to invoke the altemative limitations period relating to bad debts by
asserting that the tax refund stems from "an overpayment oftax . . . on account of . . . the
deductibility by the taxpayer, under [S]ection 166 . . . ofa debt as a debt which became
worthless." I.R.C. $ 6511(d)(1)(A); see Compl. at 20-25. The United Srates points out that for
taxpayers that are not corporations, under Section 166 ofthe Intemal Revenue Code, a busrness
bad debt is deductible from income in the pertinent year and may be carried back to previous
years, but it limits a taxpayer who suffers a bad non-business debt to a short-term capihl loss.
See Def.'s Mot. at l0- I l; see also supra, at 5 & n.7. The govemment submits that the plaintiffs'
unpaid shareholder income does not qualify as business bad debt because plaintiffs "did not
create the alleged debt in [their] trade or business . . . land plaintiffs] do[ ] not have any other
trades or businesses to which the alleged debt would proximately relate." Def.'s Mot. at 12. The
govemment further asserts that "plaintiffs do not allege any facts tending to show that
[plaintiffs'] alleged debt was business bad debt" and that "plaintiffs acknowledge that Mr.
[Mohamad] Taha was a shareholder and had'no role or responsibility in the operation of Atek."'
Def.'s Mot. at 13 (citing Compl. flfl 10, 12).

        The court first takes note ofthe fact that plaintiffs are proceedingpro se before the court,
that they have specifically represented that they are unable to afford legal representation, and that
"English is a second language" for them. compl. at flfl 5-6. Drawing inferences in plaintiffs'


         .Plaintiffs also attempted to file
                                            an amended 2004 tax retum on November 1.2009. see
compl. at 16; but see Def.'s Mot. Ex. 3, at 2 (recording an initial filing of2004 taxes on october
25'2011, and an amended retum filed on April 1, 2011). As defendants note, see Def.'s Mot. at
 l-2 & n.l, plaintiffs' filings for the 2004 tax year were made to provide an altemative argument
for their claimed 2002 and 2003 refunds. In any event, the court need not consider defendant's
argument that, had plaintiffs' claim been allowed on their 2004 retum, they would still not have
been entitled to a refund because their claimed deduction was not subject to carryback. This is
so because, even though "[Subsections] 6511(a) and 651l(bxl) require only that a taxpayer
bring a claim within three years of filing a retum or two years ofpaying the tax, regardless ofthe
retum's actual due date," Murdock v. United States,103 Fed. Cl. 389, 391 (2012) (citing
 VanCanagan v. United States,231 F.3d 1349, l35l (Fed. Cir. 2000)) (additional citations
omitted), plaintiffs filed suit more than two years after the IRS first denied their claimed 2004
refund, see Def.'s Mot. Ex.3, at2 (first recording a disallowance of the 2004 refund claim on
December 10,2012); see also compl. at 19 (reporting receipt ofthe disallowance on November
28'2012). Notably also, section 6511(b)(2) limits the amount of any refund that would be
allowed to the amount ofthe tax paid within certain periods, and the taxes plaintiffs sought to
have refunded were all paid outside that period. ,See I.R.C. $ 65 1 l (bX2).
 favor as the court is bound to do at this stage of the case, see Def.'s Mot. at 13 & n,9, the court
 declines to afford plaintiffs' statements as to the nature oftheir income the dispositive weight the
 govemment urges respecting any acknowledgement by plaintiffs that the Atek income does not
 relate to the plaintiffs' trade or business. In general terms, the plaintiffs assert that the Atek
 income was business income, and the Atek documents appended to plaintiffs' briefing could give
 rise to the inference that Atek was a family-run business, see, e.g., Pls.' Opp'n at p. 33 of56
 (Bankruptcy Court Notice), pp. 5 1-52 of 56 (complaint filed by Hartford Fire Ins. Co.), pp. 54-56
 of 56 (final judgment in suit by Hartford Fire Ins. Co.), but that Mr. Mohamad Taha and Ms.
 Sanaa Yassin had no direct role in the operation of Atek, see, e.9., Compl. at 140-43 (listing the
 shareholders and officers ofAtek). In short, and given the status ofthe record before the court at
the pleading stage, plaintiffs may well have plausibly alleged that the unrealized shareholder
 income fits within the business bad debt provisions ofSection 6511. Yet plaintiffs' claim must
nevertheless lail because a more fundamental problem with their case deprives this court of
jurisdiction to consider their bad-debt argument.

         Plaintiffs' briefing places great emphasis on the business bad debt clause of Section 6511.
See, e.g., Compl. flfl 20-25; Pls.' Opp'n aI pp.2-7 of 56. In making their arguments on this point,
plaintifls overlook the more fundamental problem with their case that results from the combined
effect of Sections 651 I and 6532. While plaintiffs are correct that the Intemal Revenue Code
extends the time for filing an administrative refund claim to seven years in certain cases, and
plaintiffs may well be correct that this is one ofthose cases, plaintiffs are still required to file suit
over the allegedly erroneous denial of a claim for refund within two years of that denial. This
deadline is wholly separate from the limitations period for filing a claim with the IRS, and it is
not subject to extension. see I.R.c. $ 6532(a)(l). Thus, even drawing all reasonable inferences
in plaintiffs' favor as to the nature oftheir claimed deduction and the timeliness oftheir
administrative claims to the IRS, the court still lacks jurisdiction to hear their claims because the
IRS first denied their claim for refund on December 20,2007, and plaintiffs did not file suit until
May 10,2017, almost ten years later. See Def.'s Mot. at2,Ex.2,at2.

          Indeed, Congress specifically provided for this type ofsituation when it provided that
 "[a]ny consideration, reconsideration, or action by the [RS] with respect to such claim following
 the mailing of a notice . . . of disallowance shall not operate to extend the period within which
 suit moy be begun." I.R.C. g 6532(a)(4) (emphasis added). In shorr, notwithstanding an
 extensive history of correspondence between plaintiffs and the IRS, relocations from one IRS
 field office to another, and the extensions of time the IRS has requested from plaintiffs, the
 supreme court was explicit: "congress did not intend courts to read . . . 'equitable' exceptions
 into the statute that it wrote . . . . Tax law, after all, is not normally characterized by case-
 specific exceptions reflecting individualized equities." Brockamp,slg U.S. at 352. Even if
plaintiffs' administrative claims were timely, they were required to file suit within two years of
the IRS's first denial-by December 20, 2009---or their claims would be baned from this court's
jurisdiction. Their suit was not timely filed, and thus this court is without jurisdiction to hear it.
                                          CONCLUSION

        For the reasons stated, the court has no jurisdiction to consider the plaintiffs' claims, and
thus the court GRANTS the defendant's motion to dismiss.e The clerk shall enter judgment in
accord with this disposition.

       No costs.

       It is so ORDERED.


                                                       Charles F. Lettow
                                                       Judge




       ePlaintiffs' Motion to Deny or Strike Defendant's Reply
                                                               in Support of Its Motion to
Dismiss is DENIED.
                                                  q